DETAILED ACTION
Claims 1-7 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 27, it appears that the language “the k first sensors” should be changed to “k first sensors”. 
Regarding Claim 1, each of lines 31 and 32, it appears that each instance of the language “the main girder” should be changed to “a main girder”.
Regarding Claim 2, line 3, it appears that the language “the p second sensors” should be changed to “p second sensors”.
Regarding Claim 2, line 4, it appears that the language “the p main girders” should be changed to “p main girders”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 1 is rejected since it is not clear what is meant the term “unit” recited in each of lines 2, 14, 17, and 20.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger (U.S. Pat. Publ. No. 2015/0316426, hereinafter “Feichtinger”) in view of Kuehbandner (U.S. Pat. Publ. No. 2016/0221591, hereinafter “Kuehbandner”) and further in view of Snyder et al. (U.S. Pat. No. 5,111,897).
Specifically, regarding Claim 1, Feichtinger discloses a measurement device comprising: a data acquisition unit (16, 22) that acquires first data, second data, and third data, the first data being data output from a first sensor (16; a first one of 16, FIG. 6) provided on a structure and representing an impact due to one of an entry of a moving object (3) to the structure and an exit of the moving object (3) from the structure (¶ [0058]), the second data being data output from a second sensor (16) provided on the structure and representing an impact due to the other of the entry of the moving object (3) to the structure and the exit of the moving object (3) from the structure (¶ [0058]), and the third data being data output from a third sensor (2) provided on the structure and representing a bending of the structure due to the moving object (3; ¶ [0037]), a moving object (3) detection unit that detects the moving object (3) moving on the structure based on at least one of the first data and the second data (inherently disclosed at ¶ [0058]), and a 
Feichtinger does not disclose the claimed abnormality determination unit and the claimed first sensor locations. 
However, Kuehbandner discloses (i) an abnormality determination unit that determines whether or not each of a first sensor, second sensor, and third sensor is abnormal (inherently disclosed via the described calibration within a required margin of error; ¶ [0034]), and inherently discloses (ii) for an integer i equal to or larger than 1 and equal to or smaller than m, when the abnormality determination unit determines that the first sensor provided on the main girder closest to an i-th lane of the structure or the main girder second closest to the i-th lane is not abnormal among the k first sensors, the moving object detection unit detects the moving object moving on the i-th lane based on the first data output from the first sensor (when there is no error and a vehicle passes over a first sensor; see also ¶ [0033]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuehbandner with the device of Feichtinger to provide an improved method for generating measurement results from sensor signals which allows for reevaluation and recalibration of sensor signals. 
The combination of Kuehbandner and Feichtinger discloses substantially all of the limitations of the present invention, but does not disclose the claimed first sensor locations.  However, Snyder discloses that for an integer m equal to or larger than 1 and an integer n equal to or larger than 1, the structure includes first to m-th lanes (FIG. 7) and n main girders, for an integer k equal to or larger than 1 and equal to or smaller than n, the k first sensors are respectively provided on the k main girders of the structure (col. 2, ll. 6-8; FIG. 6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuehbandner and Feichtinger with the device of Snyder to provide optimal sensor placement for speed and weight calculations.  
Regarding Claim 2, the combination of Kuehbandner and Feichtinger discloses substantially all of the limitations of the present invention, and Snyder further discloses for an integer p equal to or larger than 1 and equal to or smaller than n, the p second sensors are respectively provided on the p main girders of the structure (inherently disclosed at col. 2, ll. 6-8), the moving object detection unit detects the moving object moving on the i-th lane based on the second data output from the second sensor (col. 2, ll. 22-24, 27-33, and 55-67; FIG. 7).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuehbandner and Feichtinger with the device of Snyder to provide optimal sensor placement for speed and weight calculations when the abnormality determination unit determines that the second sensor (e.g., one of the gauges) provided on the main girder closest to the i-th lane or the main girder second closest to the i-th lane is not abnormal among the p second sensors (FIG. 7). 
Regarding Claim 3, the combination of Kuehbandner and Feichtinger discloses substantially all of the limitations of the present invention, and Snyder further discloses that for an integer q equal to or larger than 1 and equal to or smaller than n, the q third sensors (strain gauges different from the second sensors) are respectively provided on the q main girders of the structure (col. 2, ll. 6-8), the displacement amount calculation unit calculates a displacement amount of the structure on the i-th lane based on the third data output from the third sensor and information on the moving object detected by the moving object detection unit (col. 2, ll. 22-24, 27-33, and 55-67; FIG. 7). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuehbandner and Feichtinger with the device of Snyder to ensure an accurately calculated displacement calculation is provided when the abnormality determination unit determines that the third sensor provided on the main girder closest to the i-th lane or the main girder second closest to the i-th lane is not abnormal among the q third sensors.
Regarding Claims 4 and 5, the combination of Kuehbandner and Feichtinger discloses substantially all of the limitations of the present invention, but does not disclose the claimed unit, as recited in Claim 4, and sensors, as recited in Claim 5.  
However, Snyder discloses (i) a weight calculation unit that calculates a weight of the moving object, wherein the weight calculation unit calculates the weight of the moving object moving on the i-th lane based on the information on the moving object detected by the moving object detection unit and the displacement amount of the structure calculated by the displacement amount calculation unit (col. 2, ll. 1-7, 22-24, 27-33, and 55-67; FIG. 7), as recited in Claim 4, and (ii) that the first sensor, the second sensor, and the third sensor are acceleration sensors (when the digital output is processed in conjunction with the describe central processing circuit card and software; col. 2, ll. 66-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuehbandner and Feichtinger with the device of Snyder to ensure accurate speed and weight values are determined.  
Regarding Claim 6, Feichtinger discloses a measurement system comprising: the measurement device according to claim 1, the first sensor, the second sensor, and the third sensor (FIG. 6, Abstract).
Claim 7 is directed to a method but includes the same scope of limitations as those of Claim 1, and is rejected for the same reasons as those shown above with respect to Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833